DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0015, line 3, “boot mode” should be changed to “boost mode”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 11 and 12 claiming “rectifying transistor of the full bridge rectifier” must be shown or the feature(s) canceled from the claim(s). The drawings only show a diode based full bridge rectifier and not a transistor based full bridge rectifier. Although simple substitutions are normal and it is well known in the art to substitute diodes 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “wherein the adaptive rectifier is configured to operate in a buck mode when the AC input voltage is in a high voltage range to decrease the DC output voltage such that the DC output voltage generated when the AC input voltage is in a low voltage range approaches the DC output voltage generated when the AC input voltage is in the high voltage range.” This claim is indefinite because it is unclear what the Applicant is trying to claim. The ending of the claim indicates that the operation change is done to keep the DC output voltage at a value that it was when the AC input voltage is in the high voltage range, however, the claim says that the change occurs when the AC input voltage is in the high range. If the AC voltage is already in the high range why would a change in operation be needed if the outcome desired is to have the DC output voltage be a value that it is when the AC voltage is in the high range? The claim contradicts itself in terms of the reasoning for the operation change which is why the claim is indefinite. The claims should be amended to properly recite what the Applicant is trying to claim. For purposes of examination the Examiner has taken the interpretation that the adaptive rectifier can be switched to a buck mode when the AC input voltage is in a high voltage range.

Regarding claim 11, claim 11 recites, inter alia, “a switching regulator configured to multiplex at least two rectifying transistors of the full bridge rectifier”. This claim is confusing because of the terminology of “two rectifying transistors of the full bridge rectifier” because it seems that throughout the specification and the drawings the full bridge rectifier is made up of diodes. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transistor” in claim 11 is used by the claim to mean “diode or a switch with two Claims 12-16 depend upon claim 11 thus inherit the deficiencies of claim 11 and are therefore also rejected as being indefinite as they do not remedy the issues brought forth against claim 11.

Regarding claim 12, claim 12 also recites terminology of a “rectifying transistor” therefore is rejected in the same manner as claim 11 above therefore please refer to the rejection above. Claims 13-16 depend upon claim 12 thus inherit the deficiencies of claim 12 and are therefore also rejected as being indefinite as they do not remedy the issues brought forth against claim 12.

Regarding claim 20, claim 20 recites similar limitations to that which are recited in claim 3 therefore the rejection that is applied above for claim 3 can be referenced for claim 20 as well.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xue (US 2007/0217093).
Regarding claim 1, Xue teaches an AC-DC conversion circuit (Figure 4; Figure 4 has been annotated below as Figure 4A to point out the portion that is the AC/DC conversion circuit) comprising an adaptive rectifier (Figure 4 Components 56+66+46+58) configured to receive an AC input voltage (Figure 4 Component 52) with different ranges (Abstract “A control circuit for controlling the switch senses an input voltage and connects the voltage multiplier to the rectifier circuit when an input voltage falls below a selected voltage level”; This passage shows that the input voltage has different ranges), wherein operation states of the adaptive rectifier are adjusted according to a range of the AC input voltage, in order to decrease a fluctuation range of a DC output voltage of the adaptive rectifier (Paragraphs 0037-0038 points out that when the input voltage is a high voltage switch 46 is open allowing for adequate voltage to go to the load and when the input voltage falls below switch 46 is closed activating a voltage doubler formation to boost the voltage at the output thus maintaining the desired driving characteristics for the load).

    PNG
    media_image1.png
    582
    896
    media_image1.png
    Greyscale

Regarding claim 2, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) is configured to operate in a boost mode when the AC input voltage is in a low voltage range to increase the DC output voltage, such that the DC output voltage generated when the AC input voltage is in the low voltage range approaches the DC output voltage generated when the AC input voltage is in a high voltage range (Paragraph 0038 “In another configuration where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example), the controller 70 senses the lower voltage level and closes switch 46, or allows the switch to close, thereby invoking the voltage doubler circuit through capacitors 58 and effectively removing the second pair of diodes 66 from the full wage bridge rectifier circuit, converting it to a half wave bridge rectifier.  The inverter/driver 38 sees a doubled voltage above the input voltage sensed at 76, maintaining the desired driving characteristics for the load 32”; Voltage doubler mode can be seen as a boost mode).

Regarding claim 3, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) is configured to operate in a buck mode when See 112(b) Rejection; Paragraph 0037 “This configuration is represented in one example by a high voltage, in the present case 240 volts, being sensed at the input at 76 by the sensor and controller 70, which keeps or allows the switch 46 to stay open”; Switch 46 is open causing switches 56+66 to act as a full bridge rectifier and not a voltage doubler thus providing a bucking operation instead of a boosting operation; a buck operation is known to be a DC/DC converter operation and not a rectifier operation therefore it is broadly being defined here by the Examiner as an operation that is not a boosting operation; Another way of interpreting this is if the switch 46 transitions from close to open it represents a decrease in voltage generated thus a bucking operation).

Regarding claim 4, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) is configured to operate as a voltage doubler rectifier when the AC input voltage is in a low voltage range (Paragraph 0038 “where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example), the controller 70 senses the lower voltage level and closes switch 46, or allows the switch to close, thereby invoking the voltage doubler circuit through capacitors 58”), and to operate as a full bridge rectifier when the AC input voltage is in a high voltage range (Paragraph 0037 “the applied AC voltage is either 120 volts or 240 volts.  In one configuration, represented by FIG. 4, the incoming AC signal is rectified by the full wave bridge rectifier circuit represented by diode pairs 56 and 66 when the switch 46 is open.  This configuration is represented in one example by a high voltage, in the present case 240 volts, being sensed at the input at 76 by the sensor and controller 70, which keeps or allows the switch 46 to stay open”).

Regarding claim 5, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) comprises: a) a full bridge rectifier (Figure 4 Components 56+66 form a full bridge rectifier) having first (Figure 4 Node between Components 56) and second input terminals (Figure 4 Node between Components 66) for receiving the AC input voltage (Figure 4 Nodal Components between Components 66 and 56 receive a voltage from Component 52), and first and second output terminals for generating the DC output voltage (Figure 4 Components 60 and 62); b) first and second capacitors coupled in series between the first and second output terminals (Figure 4 Components 58 are two capacitors, wherein the top capacitor can be the first one and the bottom capacitor can be the second one, that are connected in series between Components 60 and 62); and c) a first power device having one terminal coupled to the first or second input terminal, and another terminal coupled to a common node of the first and second capacitors (Figure 4 Component 46 is coupled to the node between Components 66 and a mutual node between Components 58).

Regarding claim 6, Xue teaches all the limitations of claim 5. Xue further teaches a voltage detection circuit (Figure 4 Component 70) configured to generate a first signal (Figure 4 Component 72) that represents a range of the AC input voltage to control operation states of the first power device, thereby adjusting the operation states of the adaptive rectifier (Paragraph 0036 “The voltage sensor and switch controller 70 has an input 74 coupled to the AC input at 76 for allowing the voltage sensor and switch controller 70 to sense the voltage applied to the rectifier circuit”; Figure 4 Component 72 is the signal generated by Component 70 that closes and opens switch 46 for a voltage doubling operation when the voltage is low and a full bridge rectifier operation when switch 40 is open based on the input voltage being high, respectively).

Regarding claim 7, Xue teaches all the limitations of claim 6. Xue further teaches wherein the first signal (Figure 4 Component 72) is generated to control the first power device to be turned on when the AC input voltage is in a low voltage range (Paragraph 0038 “In another configuration where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example), the controller 70 senses the lower voltage level and closes switch 46”), and to control the first power device to be turned off when the AC input voltage is in a high voltage range (Paragraph 0037 “This configuration is represented in one example by a high voltage, in the present case 240 volts, being sensed at the input at 76 by the sensor and controller 70, which keeps or allows the switch 46 to stay open”).

Regarding claim 8, Xue teaches all the limitations of claim 5. Xue further teaches wherein the first power device is configured to bear a positive or negative voltage (Figure 4 Component 46 is connected to the second terminal and thus is connected to the AC source, 52, therefore during the negative half cycles Component 46 when closed would be bearing a negative voltage and in a positive half cycle would be bearing a positive voltage).

Regarding claim 9, Xue teaches all the limitations of claim 7. Xue further teaches wherein: a) when the first power device is turned on (Figure 4 Component 46), the AC input voltage charges the first capacitor during each positive half cycle (Figure 4 when switch 46 is closed follows the paths shown below in the positive and negative half cycles; Annotated Figure 4B shows the positive half cycle current flow;), and charges the second capacitor during each negative half cycle, respectively (Annotated Figure 4C shows the negative half cycle current flow); and b) the sum of the voltages across the first and second capacitors is taken as the DC output voltage of the adaptive rectifier (Paragraph 0038 shows that Components 38 and 32 receive the voltages generated at capacitors 58) (Examiner’s Note: Xue does not explain the operation, however, this operation is well known in the art and is also based on general knowledge of Kirchoff’s Law and Ohm’s Law; Examiner points out that Figure 5 of Xue and its’ explanation in Paragraph 0057 along with reference Leisten (US 2004/0027840 Figure 6), pointed out in the conclusion of this office action, shows that this operation is well known in the art; In no way is the Examiner asserting that Figure 5 and Leisten are being used in combination with Xue but rather the Examiner is just pointing out that although Xue does not specifically state the operation in detail it is still taught by Xue because it is well known in the art).

    PNG
    media_image2.png
    587
    1580
    media_image2.png
    Greyscale


Regarding claim 10, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) is configured to operate as a voltage doubler rectifier when the AC input voltage is in a low voltage range (Paragraph 0038 “where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example), the controller 70 senses the lower voltage level and closes switch 46, or allows the switch to close, thereby invoking the voltage doubler circuit through capacitors 58”), and to operate as a buck circuit when the AC input voltage is in a high voltage range (Paragraph 0035 “when the voltage supplied by the AC power source 52 is high, the switch 46 is open, effectively removing the voltage doubler capacitor pair 58 from the circuit”; Paragraph 0037; When Switch 46 is open, switches 56+66 act as a full bridge rectifier and not a voltage doubler thus providing a bucking operation instead of a boosting operation; a buck operation is known to be a DC/DC converter operation and not a rectifier operation therefore it is broadly being defined here by the Examiner as an operation that is not a boosting operation; Another way of interpreting this is if the switch 46 transitions from close to open it represents a decrease in voltage generated thus a bucking operation).

Regarding claim 11, Xue teaches all the limitations of claim 1. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) comprises: a) a full bridge rectifier (Figure 4 Components 56+66); b) first and second capacitors (Figure 4 Components 58 are two capacitors, wherein the top capacitor can be the first one and the bottom capacitor can be the second one) coupled in series between first (Figure 4 Component 60) and second output terminals (Figure 4 Component 62) of the full bridge rectifier (Figure 4 Components 58 are coupled in series between Components 60 and 62); and c) a switching regulator (Figure 4 Components 54+46) configured to multiplex at least two rectifying transistors of the full bridge rectifier, and to convert the AC input voltage into voltages across the first and second capacitor (Paragraph 0035 “When the switch 46 is closed, the current from the second inductor 54 is applied instead to the capacitor 58 to serve as a voltage doubler, effectively removing the second pair of diodes 66 and leaving a half wave bridge rectifier formed by the first pair of diodes 56”; Switch 46 multiplexes Components 66 and converts the voltage to charge capacitors 58), wherein the sum of the voltages across the first and second capacitors is taken as the DC output voltage of the adaptive rectifier (Paragraph 0038 states that Components 38+32 receive the double voltage from the capacitors 58).

Regarding claim 12, Xue teaches all the limitations of claim 11. Xue further teaches wherein: a) the switching regulator (Figure 4 Components 54+46) is configured to multiplex at least one rectifying transistor of the full bridge rectifier during each positive half cycle and each negative half cycle; and b) output voltages of the switching regulator are the voltage across the first capacitor during each positive half cycle, and the voltage across the second capacitor during each negative half cycle respectively (Annotated Figure 4B above shows a positive half cycle when switch 46 is closed and during this half cycle the top capacitor 58 is charged and the bottom rectifying diode 56 is not used; Annotated Figure 4C above shows a negative half cycle when switch 46 is closed and during this half cycle the bottom capacitor 58 is charged and the top rectifying diode 56 is not used).

Regarding claim 13, Xue teaches all the limitations of claim 12. Xue further teaches wherein the switching regulator (Figure 4 Components 54+46) further comprises: a) a second power device (Figure 4 Component 46; Paragraph 0031), wherein first (Figure 4 Node between Components 56) and second input terminals (Figure 4 Node between Components 66) of the full bridge rectifier are configured to receive the AC input voltage through the second power device (Figure 4 Node between Component 56 receives the AC input voltage from Component 46 when 46 is closed and current flows in way shown in Annotated Figure 4C above; Figure 4 Node between Component 66 receives the AC input voltage from Component 46 when 46 is closed and current flows in way shown in Annotated Figure 4B above); and b) a first inductor (Figure 4 Component 54 Bottom One), wherein one terminal of the first inductor and the second power device are coupled to the same one of the first and second input terminals Figure 4 Component 54 Right Terminal is coupled to the node between Component 66 which is also coupled to Component 46), and the other terminal of the first inductor is coupled to a common node of the first and second capacitors (Figure 4 Component 54 Left terminal is coupled to the common node between Components 58 through Components 54 Top One, 56 Top One and 58 Top One; The term “coupled” is broad and could mean a connection in any manner).

Regarding claim 14, Xue teaches all the limitations of claim 13. Xue further teaches a voltage detection circuit (Figure 4 Component 70) configured to generate a first signal (Figure 4 Component 72) that represents the range of the AC input voltage, thereby controlling the second power device to be turned on and off in order to adjust the operation states of the adaptive rectifier (Paragraph 0036 “The voltage sensor and switch controller 70 has an input 74 coupled to the AC input at 76 for allowing the voltage sensor and switch controller 70 to sense the voltage applied to the rectifier circuit”; Figure 4 Component 72 is the signal generated by Component 70 that closes and opens switch 46 for a voltage doubling operation when the voltage is low and a full bridge rectifier operation when switch 40 is open based on the input voltage being high, respectively).

Regarding claim 18, Xue teaches an AC-DC conversion method (Figure 4; Figure 4 has been annotated above as Figure 4A to point out the portion that is the AC/DC conversion circuit), comprising: a) receiving an alternating current input voltage (Figure 4 Component 52) with different ranges (Abstract “A control circuit for controlling the switch senses an input voltage and connects the voltage multiplier to the rectifier circuit when an input voltage falls below a selected voltage level”; This passage shows that the input voltage has different ranges); and b) adjusting operation states of an adaptive rectifier (Figure 4 Components 56+66+46+58) according to a range of the AC input voltage, in order to decrease a fluctuation range of a DC output voltage of the adaptive rectifier (Paragraphs 0037-0038 points out that when the input voltage is a high voltage switch 46 is open allowing for adequate voltage to go to the load and when the input voltage falls below switch 46 is closed activating a voltage doubler formation to boost the voltage at the output thus maintaining the desired driving characteristics for the load).

Regarding claim 19, Xue teaches all the limitations of claim 18. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) operates in a boost mode when the AC input voltage is in a low voltage range to increase the DC output voltage, such that the DC output voltage when the AC input voltage is in the low voltage range approaches the DC output voltage when the AC input voltage is in the high voltage range (Paragraph 0038 “In another configuration where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example), the controller 70 senses the lower voltage level and closes switch 46, or allows the switch to close, thereby invoking the voltage doubler circuit through capacitors 58 and effectively removing the second pair of diodes 66 from the full wage bridge rectifier circuit, converting it to a half wave bridge rectifier.  The inverter/driver 38 sees a doubled voltage above the input voltage sensed at 76, maintaining the desired driving characteristics for the load 32”; Voltage doubler mode can be seen as a boost mode).

Regarding claim 20, Xue teaches all the limitations of claim 18. Xue further teaches wherein the adaptive rectifier (Figure 4 Components 56+66+46+58) operates in a buck mode when the AC input voltage is in a high voltage range to decrease the DC output voltage, such that the DC output voltage when the AC input voltage is in the low voltage range is approaches the DC output voltage when the AC input voltage is in the high voltage range (See 112(b) Rejection; Paragraph 0037 “This configuration is represented in one example by a high voltage, in the present case 240 volts, being sensed at the input at 76 by the sensor and controller 70, which keeps or allows the switch 46 to stay open”; Switch 46 is open causing switches 56+66 to act as a full bridge rectifier and not a voltage doubler thus providing a bucking operation instead of a boosting operation; a buck operation is known to be a DC/DC converter operation and not a rectifier operation therefore it is broadly being defined here by the Examiner as an operation that is not a boosting operation; Another way of interpreting this is if the switch 46 transitions from close to open it represents a decrease in voltage generated thus a bucking operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2007/0217093).
Regarding claim 17, Xue teaches all the limitations of claim 1. Xue further teaches wherein the low voltage value of the AC input voltage is between 90V to 160V (Paragraph 0038 “n another configuration where the voltage level sensed at the input represented at 76 decreases or is below a selected threshold, such as 180 volts, the incoming voltage is assumed to be approximately 120 volts (in the present example)”), and the high voltage value of the AC input voltage is between 190V to 290V (Paragraph 0037 “This configuration is represented in one example by a high voltage, in the present case 240 volts”).
Paragraph ), and the high voltage range of the AC input voltage is from 190V to 290V. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xue to incorporate a wider range of voltages for the high voltage and low voltage ranges. The benefit of this design parameter is that the converter could be used for a wide range of loads and sources thus enhancing the usability of the converter.  

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the second power device is configured to operate in a pulse-width modulation (PWM) mode according to the first signal when the AC input voltage is in a high voltage range. Claim 16 is dependent upon claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leisten (US 2004/0027840) teaches a method of determining a required inductance current relationship for an inductor along with also teaching a voltage doubling rectifier circuit. 
Huber (US 6147882) teaches a single stage input current shaping technique with a voltage doubler rectifier front end. 
Vinciarelli (US 2003/0043607) teaches a passive control of harmonic current drawn from an AC input by rectification circuitry. 
Chen (US 2018/0234028) teaches a hybrid full-bridge voltage doubling rectifier and single stage LLC converter. 
Shinomoto (US 2011/0019452) teaches an AC/DC converter and driving apparatus. 
Dong (CN 102290807A) teaches a small-sized wind power generation controller with wide voltage input range.
Cao (CN 103795281A) teaches a wide voltage input type high-power intrinsic safety power source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                                                            Supervisory Patent Examiner, Art Unit 2839